Citation Nr: 0118582	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether or not the appellant received authorization to 
receive inpatient care, including a prescription, from non-VA 
sources at VA expense during the period October 20-22, 1999.  

2.  Entitlement to reimbursement or payment by VA for 
unauthorized hospital care, including a prescription, 
received from non-VA sources during the period October 20-22, 
1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active service under honorable conditions 
from December 1972 to March 1974.  

This appeal was initiated from an unfavorable determination 
by the VA Medical Center (MC) in Togus, Maine.  The claims 
file is currently under the jurisdiction of the VA Regional 
Office (RO) in Togus.  


REMAND

The appellant alleges that he was told by a named VA 
physician and an unnamed physician's assistant at a named VA 
Outpatient Clinic (OPC) to go immediately to a private 
hospital to receive medical care on October 20, 1999, and 
that he was further told "don't worry" about not having 
medical insurance to pay for this medical care.  He contends 
that VA should therefore assume financial responsibility for 
the medical expenses incurred in connection with this period 
of inpatient care, including the cost of a $42.52 
prescription, despite the fact that, at the time, he had no 
adjudicated service-connected disabilities.  

Unfortunately, the evidentiary record certified to the Board 
at this time is woefully inadequate, reflecting only the 
statement of the case issued to the appellant in March 2000 
and his substantive appeal dated in May 2000.  None of the 
relevant evidence listed in the statement of the case has 
been sent to the Board for review at this time, including the 
October 1999 private medical records describing the inpatient 
care at issue in this appeal and relevant VA medical records 
mentioned in the statement of the case.  Much of this missing 
information is probably contained in the appellant's Medical 
Administration file, which has not been sent to the Board at 
this time.  

Furthermore, it does not appear that any attempt has been 
made to obtain written statements from the VA physician named 
by the appellant or from the physician's assistant who has so 
far not been identified, concerning what they did or did not 
tell the appellant on October 20, 1999.  The Board believes 
that such additional evidentiary development is required, at 
a minimum, by the recently enacted Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Finally, the provisions of Veterans Health Administration 
Manual M-1, Part I, Chapter 21, 21.08 & 21.09a concerning 
those individuals with the authority to approve a request for 
private hospitalization at VA expense, including the 
requirement for written confirmation of verbal 
authorizations; and also the provisions of 38 U.S.C.A. 
§ 1703(a) and 38 C.F.R. §§ 17.52, 17.53 and 17.54, concerning 
the need for prior authorization, and the circumstance under 
which it will be granted, would seem to be directly relevant 
to this appeal.  These provisions (or any subsequent changes) 
should be included in a supplemental statement of the case as 
they may provide some guidance to all the parties involved.  

Accordingly, this appeal is remanded to the appropriate 
agency for the following further actions:  

1.  Copies of all material relevant to 
this appeal contained in the appellant's 
Medical Administration file or elsewhere, 
specifically including all evidence 
mentioned in the March 2000 statement of 
the case, are to be incorporated into the 
evidentiary record of this appeal.  These 
files should remain with the claims 
folder throughout the appellate process.

2.  The VAMC should also review the 
record and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
VAMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO and the VAMC should 
also refer to any pertinent guidance, 
including Federal Regulations, that has 
been or is subsequently provided.  At a 
minimum, the VAMC should attempt to 
obtain written statements from the VA 
physician named by the appellant and from 
the unnamed VA physician's assistant (if 
he/she can be identified), concerning 
what they did or did not tell the 
appellant on October 20, 1999 concerning 
VA's financial responsibility for private 
the inpatient care at issue in this 
appeal.  

3.  After all appropriate evidentiary 
development has been completed, the VAMC 
should review all of the relevant 
evidence and readjudicate the present 
claim, including the two issues listed on 
the cover page of this decision.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  NOTE:  As set forth above, this 
supplemental statement of the case should include citations 
to the provisions of Veterans Health Administration Manual M-
1, Part I, Chapter 21, 21.08 & 21.09a; and also to the 
provisions of 38 U.S.C.A. § 1703(a) and 38 C.F.R. §§ 17.52, 
17.53 and 17.54 (or any subsequent changes).  This is to 
afford guidance to all parties for the sake of entering 
informed arguments/contentions, and so that pertinent 
evidence might be gathered.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  The appellant 
need take no further action until or unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the remanded matters while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




